Case 19-10450   Doc 90   Filed 10/31/19 Entered 10/31/19 11:57:12   Desc Main
                           Document     Page 1 of 5
Case 19-10450   Doc 90   Filed 10/31/19 Entered 10/31/19 11:57:12   Desc Main
                           Document     Page 2 of 5
Case 19-10450   Doc 90   Filed 10/31/19 Entered 10/31/19 11:57:12   Desc Main
                           Document     Page 3 of 5
Case 19-10450   Doc 90   Filed 10/31/19 Entered 10/31/19 11:57:12   Desc Main
                           Document     Page 4 of 5
Case 19-10450   Doc 90   Filed 10/31/19 Entered 10/31/19 11:57:12   Desc Main
                           Document     Page 5 of 5
